DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on 02/09/2022.
The application has been amended as follows: 

Claims
1.  (Currently Amended)  A distributed control system comprising:
a central processing device;
a central communication device;
multiple terminal communication devices each having at least one controlled device connected thereto;
an information storage device; and
a network having a tree structure comprising:  
; [[,]] 
multiple communication paths between the multiple terminal communication devices; [[,]] and 
multiple communication paths between the multiple terminal communication devices and the information storage device; [[,]]
wherein:  
the central communication device is provided with a normal communication port; [[,]] 
the multiple terminal communication devices are each provided with an upstream-side communication port and a downstream-side communication port; [[,]] 
the information storage device is provided with a device information communication port and is arranged separately from the central processing device, the central communication device, and the multiple terminal communication devices in the distributed control system; [[,]] and
the network is provided with:  
a first communication path for connecting the upstream-side communication port of a terminal communication device with the downstream-side communication port of a terminal communication device and for connecting the upstream-side communication port of a terminal communication device with the normal communication port of the central communication device; and 
a second communication path for connecting between the downstream-side communication port of each of the multiple terminal communication devices 

2.  (Original)  The distributed control system according to claim 1, wherein the terminal communication device transmits device information in a downstream direction of the network using the first communication path and the second communication path.

3.  (Previously Presented)  The distributed control system according to claim 1, wherein the terminal communication device transmits information input from the at least one controlled device in an upstream direction of the network using the first communication path.

4.  (Previously Presented)  The distributed control system according to claim 1, wherein the terminal communication device performs transmission of device information in a downstream direction of the network using the first communication path and the second communication path and transmission of information input from the at least one controlled device in an upstream direction of the network using the first communication path in parallel.

5.  (Previously Presented)  The distributed control system according to claim 1, wherein the central communication device transmits information to be output to the at least one controlled device of each of the multiple terminal communication devices using the first communication path.


the device information is transmitted to any of the multiple terminal communication devices connected to the second communication path, and
the information storage device is connected to any of the multiple terminal communication devices connected to the second communication path.

7.  (Currently Amended)  The distributed control system according to claim 1, wherein
the central communication device transmits a first command, which causes first information that is information input from each controlled device of the multiple terminal communication devices, to be transmitted to the central communication device simultaneously,
the central communication device transfers the first information to the central processing device when receiving the first information,
the central processing device generates second information that is information to be output to each controlled device of the multiple terminal communication devices based on the first information, and transfers the second information to the central communication device,
the central communication device transmits the second information to the multiple terminal communication devices,
the central communication device transmits the first command, and then, transmits a second command, which causes third information that is device information to be transmitted to the terminal communication device, and


8.  (Original)  The distributed control system according to claim 1, wherein the central processing device is provided with a central processing unit that performs an operation related to control processing to be performed by the distributed control system.

9.  (Previously Presented)  The distributed control system according to claim 1, wherein the central communication device is provided with:
a transmission signal control unit that converts a transmission signal and information;
a relay control unit that coordinates input and output of information;
a communication control unit that controls communication;
a communication management unit that manages detection of a communication state of the network, communication path information, or an abnormal state of the distributed control system; and
an information storage unit that stores information transmitted and received by the communication.

10.  (Previously Presented)  The distributed control system according to claim 1, wherein the terminal communication device is provided with:
an input/output port that connects the at least one controlled device;
an upstream communication unit that is connected to the upstream-side communication port and converts a transmission signal and information;

a communication control unit that executes communication control of the network;
a communication management unit that manages a communication state of the terminal communication device;
an information storage unit that stores information transmitted and received by communication; and
an input/output unit that is connected to the input/output port and manages input and output to and from the at least one controlled device.

11.  (Original)  The distributed control system according to claim 1, wherein the information storage device is provided with:
a transmission signal control unit that is connected to the device information communication port and converts a transmission signal into information;
a device information reception unit that interprets information received by the transmission signal control unit; and
a device information storage unit that stores device information.

12.  (Previously Presented)  The distributed control system according to claim 1, wherein a plurality of networks are connected to the central communication device.

13.  (Previously Presented)  The distributed control system according to claim 1, wherein

the second communication path is connected to each of the device information communication ports.

14.  (Original)  An automatic analysis device comprising the distributed control system according to claim 7,
wherein the automatic analysis device is connected to another automatic analysis device or a different device via a server connected to the network to share the device information.

15.  (Currently Amended)  A communication control method for a terminal communication device arranged in a distributed control system including:  a central processing device, [[and]] a central communication device, and an information storage device; 
the terminal communication device including:  
an upstream-side communication port that communicates with an upstream-side communication device of a network; 
a downstream-side communication port that communicates with a downstream-side communication device of the network;
and an input/output port to which a controlled device is connected; [[,]] 
the network having a tree structure comprising:  
multiple communication paths between the central communication device and the terminal communication device;  
multiple communication paths between the terminal communication device and the upstream-side communication device and the downstream-side communication device; 
and multiple communication paths between the terminal communication device and the information storage device; 
the communication control method comprising:
transmitting a first packet, which includes information input from the controlled device, from the upstream-side communication port to the upstream-side communication device when receiving a packet including a first command;
transmitting a second packet, which includes device information of the terminal communication device, from the downstream-side communication port to the downstream-side communication device when receiving a packet including a second command;
determining whether communication based on a packet is communication in a downstream direction or communication in an upstream direction when receiving the packet including information;
transferring the received packet from the upstream-side communication port to the upstream-side communication device when determining that the communication is in the upstream direction;
determining whether the received packet is a packet addressed to an own device when determining that the communication is in the downstream direction;
writing the information included in the received packet to the [[an]] information storage unit that is arranged separately from the central processing device, the central distributed control system when the received packet is addressed to the own device; and
transferring the received packet from the downstream-side communication port to the downstream-side communication device when the received packet is not addressed to the own device.

16.  (Original)  The communication control method for a terminal communication device according to claim 15, wherein the transmission of the second packet, the transfer of the received packet to the upstream-side communication device, and the transfer of the received packet to the downstream-side communication device are executed in parallel.

17.  (Original)  The communication control method for a terminal communication device according to claim 15, wherein information indicating that the communication is in the upstream direction is set in the first packet, and information indicating that the communication is in the downstream direction is set in the second packet.

Examiner’s Comment
Claims 1-17 are allowable over the prior art of record for the reasons stated on pp 10-15 of the Applicant’s Arguments/Remarks filed on 11/18/2021.  An updated search was conducted and no prior art was discovered to read on the claims.
Therefore, Claims 1-17 are allowed.

Prior Art:
US PGPub 2016/0006648 (Saegusa) teaches on a distributed control system including a central communication device, terminal communication devices to which target devices to be controlled are connected, and a network including multiple communication paths connecting the central communication device and terminal communication devices, Abstract.   Saegusa648 does not teach on the details as recited in the Independent Claims regarding the Information Storage device being separately arranged and connected within the network tree structure.

US PGPub 2015/0168929 (Saegusa) teaches on a motion controller device and communication method improve the degree of freedom for communication line connections by switching the two transmission paths on the transmitting and receiving sides of the communication ports contained within a central communication device and terminal communication devices for full duplex communications.  Saegusa929 does not teach on the details as recited in the Independent Claims regarding the Information Storage device being separately arranged and connected within the network tree structure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.J.H/Examiner, Art Unit 2454           

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454